Citation Nr: 1241641	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-27 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral hearing loss.

In October 2012 the Veteran's representative submitted additional medical evidence.  In November 2012 the Veteran's representative submitted a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Bilateral hearing loss was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a November 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in October 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records (STRs), a VA examination report, and private treatment records.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument and reporting for an examination.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran alleges that during his service he incurred acoustic trauma when a grenade exploded near him during basic training and while working near helicopters as an Army nurse, which is supported by the Veteran's DD Form 214 listing his military occupation specialty (MOS) as operating room specialist.  

The Veteran's STRs show that hearing in each ear was reported as 15/15 from a whisper test at induction examination in September 1961.  No further hearing examination was indicated at this time.  The Veteran's treatment records during service are silent for any complaints or treatment for hearing loss.  On separation examination in July 1965, puretone thresholds for both the right and left ears were recorded as 10 decibels for the frequencies 250, 500, 1000, 2000, 4000, and 8000 Hertz, indicating hearing within normal limits.  "No" was marked regarding problems of the ear, nose, and throat, and within the comment section, regarding the Veteran's health, the examiner wrote, "as far as he knows it is good."  

The Veteran submitted a March 2006 private audiology evaluation which indicated that the Veteran had been experiencing gradual hearing loss in both ears.  The Veteran reported a family history of hearing loss and a history of firearm usage.  The evaluation did not include puretone threshold data, but indicated that testing had been performed and found mild hearing loss in the low frequencies and mild to moderate hearing loss in the middle and high frequencies.  The examiner recommended the Veteran use a hearing instrument for amplification.  The Veteran has not indicated receiving any diagnoses or treatment for hearing loss before this date.

In June 2008 the Veteran was afforded a VA audiology examination.  The examiner reviewed the Veteran's STRs and claims file and discussed history with the Veteran.  The Veteran reported that group conversation was hard to understand and that he needed to turn the volume on the television up very loud.  He described to the examiner how during service he was once just 8 feet away from a grenade that exploded while he was training in a foxhole and how he was exposed to helicopter noise while assisting wounded soldiers.  The Veteran reported that his hearing "hasn't been the same since."  After service, the Veteran hunted fowl without hearing protection and did not use hearing protection when using household equipment.  Upon testing, the examiner found puretone thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz that ranged between 45 
and 70 decibels for the right ear and 35 to 70 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed the Veteran with moderately severe to severe hearing loss in the right ear and moderate to severe hearing loss in the left ear.  The examiner ultimately opined that due to the normal audiometry results from the Veteran's separation from service, the Veteran's current hearing loss was less likely than not related to his service.  While he noted that tinnitus may have started during active duty service, he added that "it is plausible that these noise levels precipitated his tinnitus without concurrently causing any significant current hearing loss."

In a July 2008 report of a follow-up conversation between a VA Decision Review Officer and the June 2008 examiner, the examiner stated that he was unable to address the question of whether any shifts in hearing ability had occurred during service which would be relevant to the current determination because the Veteran had no objective audiometric testing performed at the start of his service.  See Hensley, 5 Vet. App. 155 at 161-162.  The examiner then reiterated that the Veteran's hearing loss was less likely that not related to in-service noise exposure and that in making that finding he had considered the Veteran's MOS.

In October 2012 the Veteran's representative submitted a letter from a physician who reviewed the Veteran's claims file but did not examine the Veteran.  The physician wrote that hearing loss due to trauma may be, at first, temporary, but that over time, repeated exposure will inhibit the ears' ability to "bounce back resulting in permanent hearing degeneration."  The physician stated that the Veteran claimed that his hearing loss began in service and that he had no significant noise exposure after service.  She noted that the Veteran suffered from acoustic trauma during service resulting in tinnitus and that there was "no significant noise exposure noted after discharge from service."  She further stated that the results of the Veteran's June 2008 audiogram were consistent with noise induced hearing loss and opined that the Veteran's "service-related noise exposure was a significant contributory factor" to his current hearing loss.

Upon review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.  While the Veteran's VA examination results indicate that he does have a hearing impairment of sufficient severity to constitute a hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385, the evidence of record fails to establish that this disability arose during or within 1 year of separation from service.  The Board reiterates that the Veteran's STRs are negative for any complaints, diagnoses, or treatment of hearing loss in either ear.  In addition, bilateral hearing loss was not shown to a compensable degree within 1 year following his discharge from service.  Indeed, the evidence of record reflects that the Veteran was not diagnosed with bilateral hearing loss until March 2006, more than 40 years after his service discharge.  Moreover, the most probative evidence indicates the current hearing loss is less likely than not related to service.

Regarding the conflicting medical opinions of record, the Board finds the June 2008 examiner's opinion to be more probative than that of the October 2012 physician's letter.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed by the medical practitioners and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The June 2008 examiner is a state-licensed audiologist, as is required for an examination for hearing impairment for VA purposes under 38 C.F.R. § 4.85.  He reviewed the claims file and discussed the Veteran's history and symptoms with the Veteran.  The examiner performed a full and thorough audiological examination and provided an opinion with adequate rationale and in full consideration of the Veteran's service and civilian history.  The physician who authored the October 2012 opinion did review the Veteran's claims file, described some of the Veteran's history and the results of the June 2008 examination, and provided rationale for her opinion.  However, the physician did not perform a personal examination of the Veteran, but rather appears to make largely general findings concerning noise exposure and its impact on hearing loss rather than concerning symptoms and history specific to the Veteran.  Furthermore, she alleged that the Veteran had no significant noise exposure after discharge from service.  However, the Veteran reported to the VA examiner that he had noise exposure with post-service hunting and use of household power equipment without the use of hearing protection.  Exposure to firearm noise while hunting cannot be dismissed as "insignificant" noise exposure.  As the physician did not take into account the Veteran's post-service noise exposure when rendering her opinion, the opinion warrants little, if any, probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

The Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis of hearing loss as such requires medical testing, or to determine the etiology of any such hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hearing loss can have many causes, and whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  As noted above, the most probative opinion on this point was rendered by the VA examiner. 

For the reasons set forth above, the Board finds the opinion by the June 2008 examiner is of greater probative value than that of the October 2012 physician's letter and the Veteran's lay contentions regarding the etiology of his bilateral hearing loss.  The most probative evidence indicates that bilateral hearing loss was not shown in service or for many years thereafter and is not related to the Veteran's in-service noise exposure.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


